The offense is unlawfully manufacturing intoxicating liquor and the punishment is one year in the penitentiary.
The record is before us without any bills of exception. The only objection preserved to the charge of the court is one to the effect that the jury should have been instructed to peremptorily acquit the defendant. We have carefully examined the statement of facts and have reached the conclusion that the evidence is amply sufficient to support the verdict and there being no error shown, it is our opinion that the judgment should be in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.